DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/22 has been entered.
Response to Amendment
The amendments made to claims 1, 3-8, and 10 in the response filed 5/4/22 is acknowledged.
Claims 1, 3-8, and 10 are pending in the application and are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. (New reference Carolan is provided to teach the newly added limitations).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radney US 7,296,575 B1 in view of Carolan US 3,040,741.
Regarding claim 1, Radney discloses a face mask 34 to be worn over a user’s face (fig. 2 and col. 4, lines 15-16; however, for this rejection, the headgear embodiment 68 shown in fig. 4 is being used to replace headgear 30 in fig. 2; it is evident from col. 7, lines 36-41 that headgear 68 can be used as an alternative to headgear 30), the face mask 34 comprising: two ear straps, each configured to be worn around a corresponding ear of the user, each ear strap comprising a connector support element 70/72 (fig. 4, the left and right ear straps each formed by upper and lower straps 62a/b and connectors 70/72, which connect the ear straps to beam 38’; col. 7, lines 42-45); wherein: each of the connector support elements 70/72 comprises an ear base portion 60 comprising a soft material (col. 5, lines 59-65) and a removable connector 74, the connector support elements 70/72 are configured for removable attachment of a head strap 38’, thereby allowing the face mask 34 to be worn in two configurations (fig. 4 and col. 7, line 60-col. 8, line 6, the rear beam/strap 38’ can be detached from axis 74; thus, the mask 36 is capable of being worn with or without the strap 38’, since connectors 70/72 can sit around the back of the ears on their own; since the strap 38’ can be attached and reattached at the different axes, there must be some sort of removable connecting mechanism on the connectors 70/72 at axes 74/76; the portions of connectors 70/72 except for the removable connecting mechanism being the ear base portion), wherein: in a first configuration, the face mask 34 is supported on the user’s face by the ear straps that are worn around the user’s ears and in a second configuration, the head strap 38’ is removably attached to the ear strap via the connector support elements 70/72, such that the face mask 34 is supported on the user’s face by the head strap 38’ (fig. 4 and col. 7, line 60-col. 8, line 6, the rear beam/strap 38’ can be detached from axis 74; thus, the mask 36 is capable of being worn with or without the strap 38’, since connectors 70/72 are capable of sitting around the back of the ears on their own).
Radney is silent on the removable connector comprising a hard material projecting perpendicularly outward from the ear base portion.
However, Carolan teaches a face mask (fig. 1) comprising a removable connector 54 comprising a hard material projecting perpendicularly outward from a portion 46/50 of the head harness (figs. 1, 4, and 5 and col. 3, lines 45-52, screw 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the removable connector of Radney to comprise a hard material projecting perpendicularly outward from the ear base portion, so that the removable connector provides a sturdy and strong attachment.
Regarding claim 8, Radney discloses a method for wearing a face mask 34 (fig. 2 and col. 4, lines 15-16; however, for this rejection, the headgear embodiment 68 shown in fig. 4 is being used to replace headgear 30 in fig. 2; it is evident from col. 7, lines 36-41 that headgear 68 can be used as an alternative to headgear 30) having an ear strap attached via free ends on each side of the face mask 34 (figs. 2 and 4, the left and right ear straps formed by upper and lower straps 62a/b and connectors 70/72) to allow removable attachment of a head strap 38’ (fig. 4 and col. 7, line 60-col. 8, line 6, the rear beam/strap 38’ can be detached from axis 74), comprising the following step: in a first configuration, supporting the face mask 34 on a user’s face by the ear strap such that the ear strap is worn around the user’s ears (fig. 4, the face mask 34 is supported on the face at least partially by the ear straps, because the ear straps connect the mask to the head strap 38’, as in fig. 2; in the first configuration, the head strap 38’ is connected at axis 74, as in fig. 4), wherein the connector support element 70/72 comprises an ear base portion 60 comprising a soft material (col. 5, lines 59-65) and a removable connector 74 (fig. 4 and col. 7, line 60-col. 8, line 6, the rear beam/strap 38’ can be detached from axis 74; thus, the mask 36 is capable of being worn with or without the strap 38’, since connectors 70/72 can sit around the back of the ears on their own; since the strap 38’ can be attached and reattached at the different axes, there must be some sort of removable connecting mechanism on the connectors 70/72 at axes 74/76; the portions of connectors 70/72 except for the removable connecting mechanism being the ear base portion), and in a second configuration, removably attaching the head strap 38’ to each ear strap via the connector support elements 70/72, such that the face mask 34 is supported by the head strap 38’ (col. 8, lines 2-7 indicates that the head strap 38’ attachment is a removable attachment; furthermore, the second configuration can be considered the configuration after adjusting the head strap 38’ in the direction D to the other axis 76; the face mask 34 is at least partially supported on the face by the head strap 38’).
Radney is silent on the removable connector comprising a hard material projecting perpendicularly outward from the ear base portion.
However, Carolan teaches a face mask (fig. 1) comprising a removable connector 54 comprising a hard material projecting perpendicularly outward from a portion 46/50 of the head harness (figs. 1, 4, and 5 and col. 3, lines 45-52, screw 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the removable connector of Radney to comprise a hard material projecting perpendicularly outward from the ear base portion, so that the removable connector provides a sturdy and strong attachment.
Claims 3, 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radney US 7,296,575 B1 in view of Carolan US 3,040,741 further in view of Formica et al. US 2015/0128953 A1.
Regarding claim 3, Radney in view of Carolan discloses the claimed invention as discussed above.
Radney further discloses each of the connector support element 70/72 being curved and comprising a removable connector 74 (fig. 4 and col. 7, line 60-col. 8, line 7, axis 74 being a mounting member to which the band 38’ can selectively attach and detach).
Radney is silent on each of the connector support element comprising a soft material, and wherein the soft material is configured to interface with the user’s head and is comprised of a thermoplastic urethane (TPU) cushion.
However, Formica teaches a mask and headgear assembly (figs. 10 and 11  and [0002]) comprising an analogous connector support element 660 (fig. 11 and [0190], rigidizer 660 connects upper and lower ear straps 620/630, similar to Radney) comprising a soft material 881, and wherein the soft material 881 is configured to interface with the user’s head and is comprised of a thermoplastic urethane (TPU) cushion (fig. 14B and [0166], rigidizers may comprise overmolded TPU 881 for contacting the face).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided each of the connector support element of Radney in view of Carolan with a soft material, and wherein the soft material is configured to interface with the user’s head and is comprised of a thermoplastic urethane (TPU) cushion, as taught by Formica, which “provides a softer material for contacting the patient’s face in use” [0166].
Regarding claim 4, Radney in view of Carolan discloses the claimed invention as discussed above.
Radney further discloses a free end of a top, left strap 62a is securely attached to a top free end of a left connector support element 72 of the connector support elements 70/72 and a free end of a bottom, left strap 62b is securely attached to a bottom free end of the left connector support element 72 (fig. 4), and wherein a free end of a top, right strap 62a is securely attached to a top free end of a right connector support element 70 of the connector support elements 70/72 and a free end of a bottom, right strap 62b is securely attached to a bottom free end of the right connector support element 70 (fig. 4).
Radney in view of Carolan is silent on the ear straps on each corresponding side of the face mask comprising two elastic elements.
However, Formica teaches a face mask and headgear assembly (fig. 2 and [0002]) comprising ear straps on each corresponding side of the face mask 10 comprising two elastic elements 220 and 230 (fig. 2 and [0103], upper and lower straps 220 and 230 on each side of the headgear is formed by Breath-O-Prene, which is stretchable, as evidenced by Farrell et al. US 2007/0055191 A1 in [0120]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ear straps on each corresponding side of the face mask of Radney in view of Carolan to comprise two elastic elements, as taught by Formica, to be more comfortable while wearing and allow for adjustment depending on the size of the wearer’s head.
Regarding claim 6, Radney in view of Carolan further in view of Formica discloses the claimed invention as discussed above.
Radney in view of Carolan is silent on the removable connector on each of the connector support element comprising an aperture, wherein each removable connector is configured to interact with a projection on the head strap, and wherein the projection fits snugly within the aperture of the removable connector.
However, Formica further teaches a headgear portion 662 with a removable connector comprising an aperture 663, wherein the removable connector is configured to interact with a projection 665 on a strap 630, and wherein the projection 665 fits snugly within the aperture 663 of the removable connector (figs. 11-13 and [0127], strap portion 662 has holes 663 for receiving studs 665 in a snap fit arrangement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the removable connector on each of the connector support element of Radney in view of in view of Carolan further in view of Formica with an aperture, wherein each removable connector is configured to interact with a projection on the head strap, and wherein the projection fits snugly within the aperture of the removable connector, as taught by Formica, to allow for convenient, removable, but secure attachment of the headgear and the removable connector.
Regarding claim 7, Radney in view of Carolan further in view of Formica discloses the claimed invention as discussed above.
Radney further discloses the removable connector 74 on each of the connector support elements 70/72 projecting outward from the ear base portion (fig. 4, the connectors 70/72 bulges outward from the inner curve to form an area for connection at axis 74).
Radney is silent on an opening being located at a distal end of each removable connector, wherein at least one side of each removable connector has a second aperture for interaction with a biased locking element of the projection of the head strap, so that upon insertion the biased locking element extends through the second aperture to lock into position, and wherein unlocking the biased locking element from each removable connector requires depression of the biased locking element to create a clearance for removal.
However, Formica further teaches an opening 663 being located at a distal end of the headgear portion 662 (fig. 12, the hole nearest the free tip of strap portion 662), wherein at least one side of the headgear portion 662 has a second aperture 663 for interaction with a biased locking element of the projection 665 of the head strap 630, so that upon insertion the biased locking element extends through the second aperture 663 to lock into position (fig. 12 and [0127], the second aperture being the middle hole 663, which can receive the flared/biased head of the projection 665; the snap fit arrangement would cause the projection 665 to lock within the hole 663), and wherein unlocking the biased locking element from the headgear portion 662 requires depression of the biased locking element to create a clearance for removal ([0127], since the projection 665 is press fit into the hole 663 for the snap fit arrangement, the flared/biased head of the projection 665 would need to be depressed/pushed in the opposite direction to be free of the hole 663).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified each removable connector of Radney in view of Carolan further in view of Formica such that an opening is located at a distal end of each removable connector, wherein at least one side of each removable connector has a second aperture for interaction with a biased locking element of the projection of the head strap, so that upon insertion the biased locking element extends through the second aperture to lock into position, and wherein unlocking the biased locking element from each removable connector requires depression of the biased locking element to create a clearance for removal, as taught by Formica, to allow for convenient, removable, but secure attachment of the headgear and the removable connector at different locations for adjustability.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radney US 7,296,575 B1 (first embodiment) in view of Radney US 7,296,575 B1 (second embodiment) further in view of Carolan US 3,040,741 and Formica et al. US 2015/0128953 A1.
Regarding claim 5, Radney (first embodiment) in view of Carolan discloses the claimed invention as discussed above.
Radney (first embodiment) in view of Carolan is silent on the ear strap on each corresponding side of the face mask comprising one element, wherein the element on a left side of the face mask runs through a left connector support element of the connector support elements, and wherein the element on a right side of the face mask runs through a right connector support element of the connector support elements.
However, Radney (second embodiment) teaches an ear strap 126 on each corresponding side of the face mask comprising one element, wherein the element on a left side of the face mask runs through a left connector support element 122, and wherein the element on a right side of the face mask runs through a right connector support element 122 (fig. 10 and col. 9, line 50-col. 10, line 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ear strap on each corresponding side of the face mask of Radney (first embodiment) in view of Carolan to comprise one element, wherein the element on a left side of the face mask runs through a left connector support element of the connector support elements, and wherein the element on a right side of the face mask runs through a right connector support element of the connector support elements, as taught by Radney (second embodiment), so that the fastening element is allowed to slide in relation to the headgear and thus allows the tension between the mask and the headgear to be adjusted by pulling one the fastening element (col. 10, lines 9-18).
Radney (first embodiment) in view of Carolan further in view of Radney (second embodiment) is silent on the elements of the ear straps being elastic.
However, Formica teaches a mask and headgear assembly (fig. 2 and [0002]) comprising ear strap elements 220 and 230 being elastic (fig. 2 and [0103], upper and lower straps 220 and 230 on each side of the headgear is formed by Breath-O-Prene, which is stretchable, as evidenced by Farrell et al. US 2007/0055191 A1 in [0120]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the ear straps elements of Radney (first embodiment) in view of Carolan further in view of Radney (second embodiment) to be elastic, as taught by Formica, to be more comfortable while wearing and allow for adjustment depending on the size of the wearer’s head.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radney US 7,296,575 B1 in view of Carolan US 3,040,741 further in view of Lee et al. US 2009/0000624 A1.
Regarding claim 10, Radney in view of Carolan discloses the claimed invention as discussed above.
Radney in view of Carolan is silent on detaching the free ends of each ear strap from the face mask.
However, Lee teaches a face mask 10 (fig. 1), wherein free ends of each ear strap 32/32 is detached from the face mask 10 (fig. 1 and [0060], the slits 68 of strap securement mechanisms 34a/b accommodate removal of the fastening strips).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Radney in view of Carolan with the step of detaching free ends of each ear strap from the face mask, as taught by Lee, to allow for convenient replacement of the ear straps and/or storage of the mask components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Handke et al. US 5,724,965 and Kwok US 2002/0117177 A1 disclose a mask with two ear straps, connector support elements, and a head strap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786